Citation Nr: 1530610	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-04 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Service connection for polyneuropathy of the left upper extremity.

2. Service connection for polyneuropathy of the right upper extremity.

3. Service connection for polyneuropathy of the left lower extremity.

4. Service connection for polyneuropathy of the right lower extremity.

5. Service connection for blurry vision (cataracts).

6. Service connection for ischemic heart disease.

7. Service connection for hypertension, claimed as diabetic hypertension.

8. Service connection for a right leg disorder.

9.   Service connection for major depression, claimed as nervous anxiety condition.

10.   Service connection for borderline diabetes.

11.   Service connection for asthma.

12.   Service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a February 2012 rating decision, the RO denied service connection for polyneuropathy of the left upper extremity, polyneuropathy of the right upper extremity, polyneuropathy of the left lower extremity, polyneuropathy of the right lower extremity, blurry vision, ischemic heart disease, hypertension, a right leg disorder, major depression, borderline diabetes, asthma, and sleep apnea.  In a March 2012 notice of disagreement, the Veteran appealed the denial of the above-referenced service connection claims.  See March 2012 VA Form 21-4138.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  The purpose of the remand with respect to the above-referenced issues is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of service connection for polyneuropathy of the left upper extremity, polyneuropathy of the right upper extremity, polyneuropathy of the left lower extremity, polyneuropathy of the right lower extremity, blurry vision, ischemic heart disease, hypertension, a right leg disorder, major depression, borderline diabetes, asthma, and sleep apnea.  The Veteran should be informed that, in order to perfect an appeal of any of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




